DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Independent claim 1 has been amended to include the allowable features of claim 10, and independent claim 11 has been amended to include the allowable features of claim 20.

The prior art neither teaches nor suggests all the features, especially the underlined portions recited in claims 1 and 11, as persuasively argued by Applicant on page 9 of their 1/31/2022 response.

Regarding claim 1 “A method, comprising: 
providing a Thing Description file for an Internet of Things, IoT, device, the Thing Description file including information describing interactions of a resource provided by the IoT device; 
mapping the Thing Description file to a Resource Directory registration command; and 
transmitting the Resource Directory registration command to a Resource Directory to register the resource in the Resource Directory; wherein the Thing Description file is serialized in a JavaScript object notation, JSON, format; and 
wherein a payload of operations in the registration command are serialized in a constrained RESTful environment, CoRE, link format.”

Regarding claim 11 “An Internet of Things, IoT, device, comprising: 
a processor; 
a memory coupled to the processor; and 
a transceiver coupled to the processor; 
wherein the processor is configured to perform operations comprising: 
providing a Thing Description file for the IoT device, the Thing Description file including information describing interactions of a resource provided by the IoT device; 
mapping the Thing Description file to a Resource Directory registration command; and 
transmitting, via the transceiver, the Resource Directory registration command to a Resource Directory to register the resource in the Resource Directory; wherein the Thing Description file is serialized in a JavaScript object notation, JSON, format;
and wherein a payload of operations in the Resource Directory are serialized in a constrained RESTful environment, CoRE, link format.”

Duisenberg et al. (US 2018/0088851) teach a management processor that reads a registration script from a peripheral device, and uses the script to act in proxy to register the peripheral device as a data provider on the management processor.  The peripheral device informs the management processor of a set of RESTful resources associated with the peripheral device and, in turn, the management processor saves the information regarding the set of management resources to make them available for client access (see paragraph [0010]). The management processor imports a script such as Javascript from the peripheral device and uses the imported logic of the Javascript to perform registration of the peripheral device, a script utilizes a protocol translator (e.g. ASN.1, JSON) from a support library to translate a data structure included by a monitor value obtained from the peripheral device (see paragraphs [0027]-[0028]). While Duisenberg discloses a peripheral device registers to a processor its RESTful resources and the processor imports the Javascript from the peripheral device to perform the registration.  Duisenberg fails to disclose what is claimed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao et al. (US 2019/0222656) teach a communication method to effectively improve resource discovery
Rahman et al. (US 2018/0191666) teach wide area service discovery for internet of things
Choyi et al. (US 2018/0183802) teach resource-driven dynamic authorization framework

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459